DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) (1-7, 9, 11-15) are rejected under 35 U.S.C. 103 as being unpatentable over Pisoni. (US Patent 10,019,654 B1)
Re claim 1, Pisoni discloses a method, comprising: submitting a query to a search engine, wherein the query includes an identification of a symbol. (See fig. 4: 402; col. 23, lines 39-64 and/or col. 24, lines 4-12 where it teaches receiving training data for which the DNN will be trained to recognize.)
But the reference of Kong fails to explicitly teach generating, in an unlabeled image returned by the search engine in response to the query, a bounding box; generating a confidence score that indicates a likelihood of the symbol being present in a portion of the unlabeled image enclosed by the bounding box; and selecting the unlabeled image as a training image for training a system to recognize the symbol, when the confidence score is above a predefined threshold.
However, the reference of Pisoni does suggest generating, in an unlabeled image returned by the search engine in response to the query, a bounding box (See figs. 1, 4; col. 11, line 4 – col. 12, line 3 where it teaches generating anchor boxes.); generating a confidence score that indicates a likelihood of the symbol being present in a portion of the unlabeled image enclosed by the bounding box (See figs. 1, 4; col. 11, lines 4-63 where it teaches when a confidence score satisfies a threshold confidence score the training system determine that the respective predicted object sub-type label for the confidence score applies to the corresponding object.); and selecting the unlabeled image as a training image for training a system to recognize the symbol, when the confidence score is above a predefined threshold. (See figs. 1, 4; col. 11, line 30 – col. 12, line 10 where it teaches the training system may discard output data for regions that have a confidence score below fifty percent; col. 23, line 23 – col. 24, line 59 where it teaches the training system selects particular training data for an image from the plurality of images; the training system use a predetermined number of multiple images for each iteration to optimize the training process, e.g., improve the accuracy of the deep neural network while reducing the number of times the training system updates the weights for the DNN.)
Therefore, it would have been obvious to one of ordinary skills in the art to incorporate these features into the system of Pisoni, in the manner as claimed, for the benefit of improving the accuracy of the DNN. (See col. 24, line 50-59)

Re claim 2, Pisoni discloses wherein the symbol is a logo. (See fig. 3A; col. 8, lines 5-29)

Re claim 3, Pisoni discloses wherein the unlabeled image is a publicly available image retrieved from the Internet. (See fig. 3A; col. 8, lines 5-29)

Re claim 4, Pisoni discloses wherein the generating the bounding box and the generating the confidence score are performed by the system. (See figs. 1, 4; col. 11, lines 4-63)

Re claim 5, Pisoni discloses wherein the system comprises a convolutional neural network. (See fig. 1)

Re claim 6, Pisoni discloses wherein the unlabeled image is selected from among a plurality of unlabeled images returned by the search engine, and wherein the confidence score associated with the bounding box is highest among a plurality of confidence scores associated with a plurality of bounding boxes generated in the plurality of unlabeled images. (See figs. 1, 4; col. 11, lines 4-63)

Re claim 7, Pisoni discloses repeating the submitting the query, the generating the bounding box, the generating the confidence score, and the selecting the unlabeled image, using a new query that includes the identification of the symbol, wherein the system uses the unlabeled image as a training image during the repeating. (See fig. 4)

Re claim 9, Pisoni discloses soliciting confirmation from a human operator that the symbol is depicted in the bounding box, prior to the selecting. (See col. 18, lines 23-37)

Claims (11, 13) have been analyzed and rejected w/r to claim 1 above.
Claims (12, 14) have been analyzed and rejected w/r to claim 5 above.
Claim 15 has been analyzed and rejected w/r to claim 7 above.

Allowable Subject Matter
Claims (8, 10) are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. (The prior art of record fails to teach the limitations in these claims.)

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON FLORES whose telephone number is (571)270-1201. The examiner can normally be reached M-F 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8143. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON FLORES/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        December 9, 2022